       Case 2:20-mj-00106-AC Document 3 Filed 07/20/20 Page 1 of 1

                                                                          FILED
                      UNITED STATES DISTRICT COURT                   July 20, 2020
                     EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                  Case No. 2:20MJ00106-AC

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
KEITH MOULTRY,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release KEITH MOULTRY ,

Case No. 2:20MJ00106-AC Charge 18USC § 401 , from custody for the following

reasons:

               xx    Release on Personal Recognizance

                     Bail Posted in the Sum of $

                            Unsecured Appearance Bond $

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other):

      Issued at Sacramento, California on July 20, 2020 at 2:00 pm



                                  By:

                                        Magistrate Judge Allison Claire
